Title: Proclamation, 10 May 1792
From: Washington, George
To: 



[Philadelphia, 10 May 1792]

In the name of the United States. To all to whom these Presents shall come.
Whereas it hath been duly certified to me by the Secretary of the Treasury, in pursuance of the Act intituled “An Act authorising the grant and conveyance of certain lands to the Ohio Company of Associates” that Rufus Putnam, Manasseh Cutler, Robert Oliver, and Griffin Green have delivered to him warrants which issued for army bounty rights, sufficient for the purposes of the grant and conveyance of two hundred and fourteen thousand two hundred and eighty five acres of land; in the second

section of the above recited act mentioned, according to the provision of a resolve of Congress of the twenty third day of July one thousand seven hundred and eighty seven.
Now Know Ye, that by virtue of the above recited Act, I do hereby grant and convey to the said Rufus Putnam, Manasseh Cutler, Robert Oliver, and Griffin Green and to their heirs and assigns one tract of land containing two hundred and fourteen thousand two hundred and eighty five acres to be located within the limits of the tract of one million five hundred thousand acres described in an Indenture executed on the twenty seventh day of October in the year one thousand seven hundred and eighty seven, between the then board of Treasury for the United States of America of the one part; and Manasseh Cutler and Winthrop Sergeant, as agents for the directors of the Ohio Company of Associates of the other part, and adjoining to the tract of land, described in the first section of the above recited act, and the form herein prescribed, as follows.
Beginning on a line that has been surveyed and marked by Israel Ludlow (a plat or map whereof is filed in the Office of the Secretary of the Treasury) as for the North boundary line of one million five hundred thousand acres expressed in an Indenture executed on the twenty seventh day of October one thousand seven hundred and eighty seven between the then board of Treasury for the United States of America of the one part and Manasseh Cutler and Winthrop Sergeant of the other part at a point which is and shall be established to be the North West corner of a tract of one hundred thousand acres granted to the said Rufus Putnam, Manasseh Cutler, Robert Oliver, and Griffin Green by letters patent bearing even date with these presents, Thence running Westerly on the said line surveyed and marked as aforesaid to a point where the said line would intersect the West boundary line of the eleventh range of Townships if laid out agreeably to the Land ordinance passed the twentieth day of May one thousand seven hundred and eighty five, Thence running South on the said Western boundary of the said eleventh range of Townships if laid out as aforesaid till it would intersect a Westerly continuation of the North boundary line of the third Township of the seventh range of Townships surveyed by the authority of the United States of America in Congress assembled, Thence running on a further Westerly continuation of the said

North boundary line of the said third Township to a point, station, or place, where the western boundary line of the sixteenth range of Townships would intersect or meet the same if laid out agreeably to the land Ordinance aforesaid, Thence running South on the said western boundary line of the sixteenth range of Townships if laid out as aforesaid to a point, station, or place, from which a line drawn due East to the West boundary line of a tract of nine hundred and thirteen thousand, eight hundred and eighty three acres granted to Rufus Putnam, Manasseh Cutler, Robert Oliver and Griffin Green by letters patent bearing even date with these presents will with the other lines of this tract as herein specified and described comprehend two hundred and fourteen thousand two hundred and eighty five acres, Thence running due East to the Western boundary line of the said tract of nine hundred and thiteen thousand eight hundred and eighty three acres, Thence running Northerly on the said Western boundary line to the Northwest corner of the said last mentioned tract, Thence running Easterly on the Northern boundary of the said last mentioned tract to the point where the same is touched or intersected by the Western boundary of the aforesaid tract of one hundred thousand acres, Thence Northerly on the said Western boundary of the said last mentioned tract to the place of beginning—To have and to hold the aforesaid tract of two hundred and fourteen thousand two hundred and eighty five acres of land to the said Rufus Putnam, Manasseh Cutler, Robert Oliver, and Griffin Green and to their heirs and assigns In Trust for the persons composing the said Ohio Company of Associates according to their several rights and interests and for their heirs and assigns as tenants in common, hereby willing and directing these letters to be made patent.
Given under my hand and the Seal of the United States at the City of Philadelphia this tenth day of May in the year of our Lord one thousand seven hundred and ninety two and of Independance the sixteenth.

By the President Go:Washington.
Signed Th:Jefferson.

